United States Court of Appeals
                     For the First Circuit

No. 16-2280

                 CITY OF TAUNTON, MASSACHUSETTS,

                           Petitioner,

                                 v.

         UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,

                           Respondent.


                           ERRATA SHEET


     The opinion of this Court, issued on July 9, 2018, is amended
as follows:

     On page 45, line 15, insert a quotation mark after the word
     "Bay"

     On page 45,   line   20,   replace   the   word   "flaunted"   with
     "flouted"